DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiners statement of reasons for allowance.

Regarding Claim 1, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim feature of “the wireless device to determine a same maximum output power value for the first time slot and second time slot based at least in part on a time window, the Page 3 of 23Attorney Docket No.: 1557-567PUS (P051732US02)U.S. Application No.: 16/349519time window being determined based at least in part on a first time length of the first time slot, a second time length of the second time slot, and a time duration corresponding to the remaining portions of the first and second time slots overlapping with each other in time”.

Regarding Claim 8, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim feature of “the wireless device to determine a same maximum output power value for the first time slot and second time slot based at least in part on a time window, the Page 3 of 23Attorney Docket No.: 1557-567PUS (P051732US02)U.S. Application No.: 16/349519time window being determined based at least in part on a first time length of the first time slot, a second time length of the second time slot, and a time duration corresponding to the remaining portions of the first and second time slots overlapping with each other in time”.

Regarding Claim 15, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim feature of “determine a same maximum output power value to be used for transmitting signals in at least two time slots based at least in part on a time slot configuration and a time window, the time window being determined based at least in part on a first time length of a first time slot, a second time length of a second time slot, and a time duration corresponding to the remaining portions of the first and second time slots overlapping with each other in time”.

Regarding Claim 22, the prior art references taken individually or in combination fails to particularly disclose or render obvious, in combination with the other limitations in the claims, the claim feature of “determining a same maximum output power value to be used for transmitting signals in at least two time slots based at least in part on a time slot configuration and a time window, the time window being determined based at least in part on a first time length of a first time slot, a second time length of a second time slot, and a time duration corresponding to the remaining portions of the first and second time slots overlapping with each other in time”.

The teachings of Tooher et al. US (2017/0290008) discloses parameters for an UL transmission in a first shortened TTI may be reused for an UL transmission in a second shortened TTI. For example, UL grant parameters such as UL power control may remain constant for an entire legacy subframe and/or may be reused for one or more, or multiple, shortened TTIs (see Para [0179]). Tooher further discloses for example, perhaps if two adjacent shortened TTIs are granted for PUSCH data transmissions, they may reuse some parameters (e.g., UL power control), (see Para [0179]). However Tooher fails to disclose “the wireless device to determine a same maximum output power value for the first time slot and second time slot based at least in part on a time window, the Page 3 of 23Attorney Docket No.: 1557-567PUS (P051732US02)U.S. Application No.: 16/349519time window being determined based at least in part on a first time length of the first time slot, a second time length of the second time slot, and a time duration corresponding to the remaining portions of the first and second time slots overlapping with each other in time”.

The teaching of Andou et al. US (2018/0213489) discloses a user device which calculated maximum transmission power of an uplink signal where carrier aggregation (CA) is performed using CC’s with different TTI lengths, (see Para’s [0057], [0060], & [0134]). However Andou fails to disclose “the wireless device to determine a same maximum output power value for the first time slot and second time slot based at least in part on a time window, the Page 3 of 23Attorney Docket No.: 1557-567PUS (P051732US02)U.S. Application No.: 16/349519time window being determined based at least in part on a first time length of the first time slot, a second time length of the second time slot, and a time duration corresponding to the remaining portions of the first and second time slots overlapping with each other in time”.

The teachings of Ayako WO (2018/027540) discloses determining power distribution for a long TTI and a short TTI, where the terminal 200 determines that three times of transmission (three sTTIs) satisfies the desired transmission power for scheduling requests (SR) and transmits the SR three times using sTTIs#2, sTTI#3, and sTTI#4 (see Fig. 7 & Para’s [0098-0100]). However Ayako fails to disclose “the wireless device to determine a same maximum output power value for the first time slot and second time slot based at least in part on a time window, the Page 3 of 23Attorney Docket No.: 1557-567PUS (P051732US02)U.S. Application No.: 16/349519time window being determined based at least in part on a first time length of the first time slot, a second time length of the second time slot, and a time duration corresponding to the remaining portions of the first and second time slots overlapping with each other in time”.
 
3.	The dependent claims 2-7, 9-14, 16-21, and 23-28  being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461